ACCEPTED
                                                                                           06-14-00086-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     1/12/2015 11:56:52 PM
                                                                                           DEBBIE AUTREY
                                                                                                    CLERK



                               NO. 06-14-00086-CR
                                                                          FILED IN
                                                                   6th COURT OF APPEALS
STATE OF TEXAS                             §      IN THE             TEXARKANA, TEXAS
                                           §                       1/12/2015 11:56:52 PM
VS.                                        §      6th COURT             DEBBIE AUTREY
                                           §                                Clerk
MARK ANTHONY YOUNG                         §      OF APPEALS


             MOTION TO MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Jason A. Duff, Movant, Appellant in the above styled and

numbered cause, and moves this Court to grant his Motion to Withdraw as Counsel

a, pursuant to Rule 6.5 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

        1.    Moved is appointed counsel of record Mark Anthony Young.

        2.    Counsel was unable to find any non-frivolous issues to bring on appeal.

        3.    Counsel has mailed a copy of the Reporter’s Record, Clerks Record,

this Motion and Brief in support of motion to withdraw to Appellant by certified

mail.

        4.    Counsel has informed Appellant of his right to file a pro se brief and, or

request for extension of time to file a pro se brief.

        WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court

grant this Motion To Withdraw, and for such other and further relief as the Court
may deem appropriate.

                                       Respectfully submitted,

                                       Jason A. Duff
                                       2615 Lee St
                                       Greenville, TX 75403
                                       Tel: 903.455.1991
                                       Fax:903.455.1417



                                       By: /s/ Jason A. Duff
                                         Jason A. Duff
                                         State Bar No. 24059696
                                         E-Mail: jasonaduff@hotmail.com
                                         Attorney for Mark Anthony Young




                          CERTIFICATE OF SERVICE

      This is to certify that on January 12, 2014, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt County,

by electronic delivery.



                                        /s/ Jason A. Duff
                                       Jason A. Duff